DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 02/11/2022 has been entered. 
Claims 31-38,59,62-82 are pending. 

Response to Arguments
Applicant arguments filled on 02/11/2022 have been fully considered and but are moot in view of the new ground of rejection(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 31-37,59,62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG to (US20160183161) in view of  Ji to (US20080219286) 
Regarding claims 31, and 59 JEONG teaches obtaining a first frame including an indication of unused resources in a first basic service set (BSS) available to be used by the apparatus; (paragraph [0142]:" The master access point (IMAP) may generate an AID resource response frame that includes information about AID resources for terminals belonging to the R-BSS", paragraph [0143]:"The AID resource information for the R-BSS may be the range of AIDs to be used for terminals belonging to the R-BSS. Further, the AID resource information may be designated so that the range of AIDs does not overlap the range of AIDs to be used for terminals belonging to the M-BSS''it is implicitly deducted that indicated resources may be also shared resources between M- BSS and R-BSS);
Jeong does not explicitly teach wherein the unused resources shared with the apparatus in a second BSS, generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission 
However, Ji teaches wherein the unused resources shared with the apparatus in a second BSS, ([0065] discloses messaging formats 900a and 900b may be used, respectively, as a spectrum use notification message format and a spectrum use notification acknowledgment message format for network signaling in a CR-based network to coordinate the frequency assignments of a plurality of BSs, which enables the BSs to share unused frequency channels) generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission([0064] discloses The requesting BS can indicate this condition by identifying the released time slot(s) in the channel/time slot list fields 710c of the channel use update message 700c. If either the requesting BS or neighboring BS determines that it no longer needs to use a time slot on a shared channel, that BS can send a channel use update message 700c to its neighboring, which indicates that the sending BS is no longer using that time slot on the shared channel. In response to receiving a channel use update message 700c, each neighboring BS can send a channel use update acknowledgment message 700d, which indicates that the neighboring BS received the channel use update message 700c)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of JEONG include wherein the unused resources shared with the apparatus in a second BSS, generating a second frame including an indication of an intent to use one or more of the unused resources and outputting the second frame for transmission, as suggested by Ji. This modification would benefit the system to efficiently utilize available network resources.
Regarding claim 32, and 62, JEONG teaches The apparatus of claim 2, wherein each second frame further comprises an indication of at least one of a number of spatial dimensions available at the wireless node or a number of devices served by the wireless node([0004], [0142] and [0143]; table 2). 
Regarding claim 33, 63 JEONG teaches The apparatus of claim 12, wherein: after the second frame is output for transmission, the processing system is further configured to generate one or more data frames for participating in distributed communications with at least another apparatus in the first BSS; and the second interface is further configured to output at least one of the data frames using one or more of the unused resources([0063] and [0064]). 
Regarding claim 34,64 JEONG teaches The apparatus of claim 12, wherein: after the second frame is output for transmission, the first interface is further configured to obtain one or more data frames on the unused resources from one or more devices in the second BSS([0063] and [0064]). 
Regarding claim 35, JEONG teaches The apparatus of claim 1, further comprising: a second interface configured to obtain a second frame from each of at least some of the one or more wireless nodes indicating an intent to use one or more of the unused resources, wherein the processing system is further configured to determine a group of the one or more wireless nodes to participate in distributed communications with the apparatus based in part on the indication, in each second frame, of the intent to use one or more of the unused resources, and participate in distributed communications with the group of wireless nodes([0063]-[0064] and [0142]). 
Regarding claim 36,   JEONG teaches The apparatus of claim 16, wherein the unused spatial dimensions available at the other apparatus comprise: a first number of the unused spatial dimensions available at the other apparatus in a first portion of spectrum in the first BSS; and a second different number of the unused spatial dimensions available at the other apparatus in a second portion of spectrum in the first BSS([0004], [0142] and [0143]; table 2). 
Regarding claim 37, JEONG teaches The apparatus of claim 16, wherein: after the second frame is output for transmission, the first interface is further configured to obtain a third frame allocating at least one of the unused spatial dimensions or the unused portions of spectrum; and the processing system is further configured to participate in distributed communications with the other apparatus in the first BSS based on the allocated unused spatial dimensions or unused portions of spectrum([0009], [0142] and [0144]). 

Claim 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG to (US20160183161) in view of  Ji and further in view of  Jiang to (US20170331534)Regarding claims 38 Jeong does not explicitly teach wherein the third frame comprises a null data packet announcementHowever, Jiang teaches wherein the third frame comprises a null data packet announcement([0085] discloses transmitting a null data packet (NDP) announcement (ann) 1211. The NDP announcement 1211 may include a schedule or indication of LT resources)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of JEONG include wherein the third frame comprises a null data packet announcement, as suggested by Jiang. This modification would benefit the system as a design choice.

Claims 65-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG to (US20160183161) in view of Ji to (US20080219286)  and further in view of  Merlin to (US 20140328264)

Regarding claims 65, and 74, JEONG teaches an apparatus and a method for wireless communication performed by an apparatus, the method comprising: identifying a set of unused resources in a first basic service set (BSS);( [0142],[0144] discloses " The master access point (IMAP) may generate an AID resource response frame that includes information about AID resources for terminals belonging to the R-BSS", )   JEONG does not explicitly teach determining a group of one or more wireless nodes in a second BSS to participate in distributed communications with the apparatus and participating in distributed communications with the group of the one or more wireless nodes with at least the portion of the set of unused resources , allocating at least a portion of the set of unused resources to the group of the one or more wireless nodes; 
However, Ji teaches determining a group of one or more wireless nodes in a second BSS to participate in distributed communications with the apparatus ([0065] discloses messaging formats 900a and 900b may be used, respectively, as a spectrum use notification message format and a spectrum use notification acknowledgment message format for network signaling in a CR-based network to coordinate the frequency assignments of a plurality of BSs, which enables the BSs to share unused frequency channels) communications with the group of the one or more wireless nodes with at least the portion of the set of unused resources ([0064] discloses The requesting BS can indicate this condition by identifying the released time slot(s) in the channel/time slot list fields 710c of the channel use update message 700c. If either the requesting BS or neighboring BS determines that it no longer needs to use a time slot on a shared channel, that BS can send a channel use update message 700c to its neighboring, which indicates that the sending BS is no longer using that time slot on the shared channel. In response to receiving a channel use update message 700c, each neighboring BS can send a channel use update acknowledgment message 700d, which indicates that the neighboring BS received the channel use update message 700c)

However, Merlin teaches allocating at least a portion of the set of unused resources to the group of the one or more wireless nodes;( [0099] discloses the coordination protocol includes a mechanism that allows APs 504A, 504B, and 504C/STAs 506A-H to reach an agreement on which STAs are allowed access to prevent interfering STAs from using the same resource and/or to schedule the same resources for STAs that have similar transmission characteristics)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of JEONG include determining a group of one or more wireless nodes in a second BSS to participate in distributed communications with the apparatus and participating in distributed communications with the group of the one or more wireless nodes with at least the portion of the set of unused resources , allocating at least a portion of the set of unused resources to the group of the one or more wireless nodes, as suggested by Merlin and Ji. This modification would benefit the system to efficiently utilize available network resources.
Regarding claims 66,75 JEONG teaches participating in a group formation procedure with the one or more wireless nodes in the second BSS([0063] and [0064]). 

Regarding claims 67, 76 the combination of JEONG  and Ji and Merlin teaches The method of claim 66, wherein the group of the one or more wireless nodes is determined based on the group formation procedure(Merlin [0096] discloses the specific STAs 506A-H/APs 504A, 504B, and 504C can be a number/group of STAs that belong to the AP sending the message. The sending AP would like to be active in terms of address, location, and/or a transmission characteristic such as power, rate, and interference condition)Regarding claims 68, 77 the combination of JEONG  and  Ji and Merlin teaches The method of claim 66, wherein the group of the one or more wireless nodes comprises a subset of a plurality of wireless nodes in the second BSS(Merlin [0098] discloses the specific STAs 506A-H/APs 504A, 504B, and 504C is a group of STAs that include STAs belonging to the neighboring AP that will receive the message).Regarding claims 69,78 the combination of JEONG  and Ji and  Merlin teaches The method of claim 66, wherein participating in the group formation procedure comprises initiating the group formation procedure with the one or more wireless nodes(Merlin [0101] discloses APs 504A, 504B, and 504C/STAs 506A-H exchange requests/responses for use of resources and operation modes in certain frequency bands/channels).
Regarding claims 70,79 JEONG teaches The method of claim 69, wherein initiating the group formation procedure comprises transmitting to the one or more wireless nodes a message including an indication of the set of unused resources in the first BSS([0004], [0142] and [0143]; table 2). 
Regarding claims 71, 80  JEONG teaches The apparatus of claim 2, wherein each second frame further comprises an indication of at least one of a number of spatial dimensions available at the wireless node or a number of devices served by the wireless node([0004], [0142] and [0143]; table 2). 

Regarding claims 72,81 JEONG teaches The apparatus of claim 16, wherein the unused spatial dimensions available at the other apparatus comprise: a first number of the unused spatial dimensions available at the other apparatus in a first portion of spectrum in the first BSS; and a second different number of the unused spatial dimensions available at the other apparatus in a second portion of spectrum in the first BSS([0004], [0142] and [0143]; table 2). 

Regarding claims 73, 82 JEONG teaches The method of claim 65, wherein the set of unused resources comprise unused portions of spectrum in the first BSS. ([0004], [0142] and [0143]; table 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461